MEMORANDUM **
Scott Wehmhoefer appeals his conviction, after a jury trial, for assault with intent to commit murder, assault with a dangerous weapon with intent to do bodily harm, and assault resulting in serious bodily harm. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm. Because the parties are familiar with the factual and procedural history of the case, we do not recount it here except as necessary to explain our decision.
Wehmhoefer argues that the district court erred by excluding evidence to support a theory of self defense. Wehmhoefer made a spear out of a broom by tying a glass point to the broom handle and then used it to stab the victim. He attempted to present evidence that this was a defensive measure against the victim who allegedly had thrown a cup of scalding water at him.
Use of force is justified when a person reasonably believes that it is necessary for the defense of oneself against the immediate use of unlawful force. See United States v. Keiser, 57 F.3d 847, 853 (9th Cir.1995). We agree with the district court that no reasonable juror could reach the conclusion that, under these circumstances, Wehmhoefer acted in self defense. *981Even assuming the facts as Wehmhoefer presents them, he stabbed the victim with the spear after the water was thrown. There was no immediate or continued threat after the hot liquid was thrown and, even if there were, it would not justify Wehmhoefer’s use of deadly force.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.